Citation Nr: 1216700	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  02-08 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for bilateral eye disability, to include corneal scars and seeing spots (floaters), and photophobia. 

2.  Entitlement to an increased disability rating for residuals of a right knee injury with degenerative joint disease (DJD), currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had military service from February 1983 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, jurisdiction over the case was transferred to the RO in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at hearings held in Washington, DC in April 2004 and again in March 2010.  Transcripts thereof are on file.  

In August 2004 the Board denied service connection for refractive error of the eyes and remanded the remaining issues for compliance with the Veterans Claims Assistance Act of (2000) (VCAA), to obtain up-to-date treatment records and Social Security Administration (SSA) records, and for VA nexus examinations as to his claims for service connection for eye and back disabilities, and an examination for rating the service-connected right knee disorder. 

In August 2006 the Board remanded the case for an addendum to a VA orthopedic examination and to afford the Veteran his second hearing in Washington, DC, which was conducted in March 2010.  

In  April 2010 the Board remanded the case for VCAA compliance as to the newly asserted theory that the claimed back disorder was caused or aggravated by the service-connected right knee disability; to obtain any additional VA treatment records; a further examination as to the eye claim; and for an orthopedic examination to address the newly asserted theory that the clamed back disorder was caused or aggravated by the service-connected right knee disability, and an examination to evaluate the severity of that service-connected right knee.  

Thereafter, a September 2011 rating decision granted service connection for lumbar arthritis (previously claimed as a back condition) and assigned an initial 10 percent disability rating, all effective July 13, 2000.  This is a complete grant of that benefit and, so, it is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Bilateral eye disability, to include corneal scars, seeing spots (floaters), and photophobia are first shown decades after discharge from active service and are unrelated to his military service and any event during service.  

2.  The Veteran's right knee injury residuals with residuals of a subtotal meniscectomy and DJD are manifested by painful motion and arthritis but the evidence does not show more than moderate right knee disability and he does not have any actual instability, subluxation, limitation of extension or limitation of flexion to less than 30 degrees; and he does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy from disuse. 


CONCLUSIONS OF LAW

1.  A bilateral eye disability, to include corneal scars, seeing spots (floaters), and photophobia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The criteria for an evaluation in excess of 20 percent for residuals of a right knee injury with DJD are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective in November 2000 and revised VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was not provided with pre-adjudication.  His claim for an increased rating for the service-connected right knee disorder was received in July 2000 and the claim for service connection for eye disability was received in August 2000, all before the enactment of the VCAA.  In September 2000, he was provided with information of what was necessary to make his claim for service connection for eye disability well grounded.  The three elements required for service connection were explained in that letter (as noted in the August 2004 Board remand) but the VCAA eliminated the requirement that a well grounded claim be submitted.  In part, it was for this reason, i.e., providing the required VCAA notice, that the current claims were remanded by the Board in August 2004.  

The Veteran was then provided with the appropriate VCAA notification by RO letter in September 2004.  He was notified of the evidence needed to substantiate claims for service-connection and an increased rating, and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  By letter dated in June 2006 he was notified as to how effective dates and disability ratings were assigned.  See Dingess, Id.  Following the April 2010 Board remand the Veteran was again provided VCAA notice as to the claims for service connection and an increased rating, as well as secondary service connection in a letter in April 2010 from the Appeals Management Center (AMC).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The aforementioned letter in September 2004 provided the Veteran with this information.  He was again provided this information in a letter from the AMC in August 2006 and in an RO letter dated in May 2008.  

As noted, to the extent that there may have been any procedural error in as to timing of the notice required by Vazquez, Id., an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Generally see Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not); see also Prickett, 20 Vet. App. 370, 377-78.  Here, the required notice was provided prior to the most recent readjudication of the claims in the October 2011 SSOC.  


Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist a claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs) and in March 2000, prior to filing the claims in this case, he was provided with a copy of his STRs.  The Veteran's VA and private medical records are on file, as are records from the Social Security Administration (SSA).  

The Veteran testified in support of the claims at two hearings, in April 2004 and March 2010, before the undersigned VLJ.  

The Veteran has been afforded VA examinations addressing his claimed eye disability and whether it is related to his military service.  He has also been afforded several VA examinations to evaluate the severity of his service-connected right knee disability, the most recent being in May 2010.  

Also, the adequacy of the recent examinations and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed, or any indication of the existence of additional evidence for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The STRs show that the Veteran's uncorrected bilateral visual acuity from his entrance into service until his discharge remained 20/20.  In March 1983 he had subconjunctival hemorrhaging of the right eye; no other eye abnormalities were identified.  In January 1984 he complained of visual disturbances after his oven "exploded."  Physical examination of his eyes revealed no identified abnormalities.  In June 1985 he complained of blurred vision and difficulty with swallowing.  He reported that recently he had been choked and had been struck in the face.  On examination he had swelling and bruising of the right eye.  The assessment was that he had a possible bruised eye.  In June 1986 he was treated for itchy and watering eyes attributed to allergic rhinitis.  In February 1987 an X-ray disclosed a fracture of the articular margin of the lateral femoral condyle of the right knee, with minimal displacement.  He was hospitalized for a tear of the right anterior cruciate ligament and underwent a subtotal excision of the horn of the right lateral meniscus, which had been torn.  

On VA general medical examination in 1991 the Veteran's pupils were equal and reactive to light.  He had a 2 millimeter (mm.) scar on the anterior aspect of the right knee and a 4 centimeter (cm.) scar on the medial aspect of that knee, and both were non-tender to palpation.  There was no undue right knee ligamentous laxity.  A right knee X-ray revealed a small bony exosis on the medial aspect of the distal femur.  

Dr. R. C. reported in September 1994 the Veteran complained of giving way of the right knee, as well as progressive pain.  

In the Veteran's August 2000 claim for service connection for disability of the eyes he reported having blurry vision and seeing spots which, reportedly, his doctors thought might be due to his having been hit in the eyes by tree branches during service.  

On file are VA treatment records for August 1992 to September 2001, which show that the Veteran presented in July 2000 with complaints of blurred vision and floaters.  Physical examination showed that his conjunctivae, corneae and sclerae were normal.  No icterus was present, and external ocular movements were normal.  His pupils and fundi were normal and no hemorrhages or exudates were present.  

At a VA eye consultation in October 2000 the Veteran reported sometimes experiencing blurred vision until his eyes focused.  For more than the last 10 years he had seen floaters in each eye when looking at bright lights.  He reported experiencing eye trauma in service.  Physical examination disclosed the presence of ocular melanosis and small epithelial scars on the cornea of both eyes.  The diagnosis was a refractive error.  He was given prescription lenses.  

In an August 2000 statement the Veteran stated that his eye problems originated from contact with a tree branch in service. 

On VA orthopedic examination in August 2000 the Veteran's claim file was not available to the examiner.  The Veteran reported that his postservice involvement with alcohol and drugs had prevented his having a steady job but he also reported that his right knee pain also contributed to his not having had a steady job because most of the work had been labor requiring that he be on his feet.  He had right knee pain on walking more than 1/4 mile and climbing one flight of stairs.  He was unable to squat.  He had right knee stiffness in the morning, and which was worse after sitting for more than 1/2 hour.  The stiffness improved with heat and massage.  He reported that his right knee was weaker than the left and he usually used a right knee brace for support.  He stated he was unable to run or jog, and had occasional swelling especially after doing more than his usual activities.  He had an occasional locking sensation in the right knee and also reported that it was unstable, having giving way of that knee.  He complained of fatigability due to pain but did not have flare-ups that required bed rest.  However, he had periods of swelling with severe pain after a twisting of the knee or after excessive work.  He had light flare-ups twice monthly which improved with Motrin, Tylenol, or a heating pad, and which usually lasted a few hours.  

On physical examination the Veteran limped, favoring his right side.  He was able to walk on his tiptoes, but with difficulty, mainly due to right knee pain.  He was able to walk a short distance on his heels.  His arthroscopic scars were well healed and without evidence of reaction, adhesions or keloid formations.  There was no obvious swelling or redness of the knees.  Circumferences of the mid-thighs, knees, and mid-calves were equal.  On manipulation of the right knee there was pain on both sides of the patella. He had severe crepitation but no obvious evidence of fluid in the joints.  Muscle strength against gravity and force in the right lower extremity was diminished, compared to the left lower extremity.  There was no evidence of muscle atrophy in either lower extremity.  Sensation in the lower extremities was bilaterally equal at 3/5.  Ankle and knee jerks were equal at 3+.  There was painless passive right knee motion from 0 degrees to 70 degrees but flexion from 70 degrees to 80 degrees was painful.  When asked to squat he tried partially and showed signs of fatigue, and then upon re-evaluation of range of motion he had painless passive right knee motion from 0 degrees to 60 degrees, but motion from 60 degrees to 70 degrees was painful.  X-rays revealed chronic calcific tendinitis in the medial aspect of the right knee, and narrowing of the patellofemoral space due to arthritis.  The diagnosis was degenerative arthritis with chronic calcific tendinitis of the right knee; status post arthroscopic surgery with limitation of motion and pain. 

A January 2003 VA outpatient treatment (VAOPT) record shows that the Veteran was sent to an emergency room because of a complaint of right knee pain. 

At his April 2004 hearing the Veteran testified as to the presence of weakness and instability in his right knee.  He testified that one of the ligaments on one side of his right knee was gone.  He had problems walking and with stiffness after sitting for prolonged periods, as well as pain.  Page 3.  He wore a right knee brace most of the time because of instability and without the brace the knee felt as if it would come out of place.  Sometimes, when getting out of bed, he fell.  Page 4.  He also took Motrin for pain.  A total knee replacement had not, as yet, been recommended.  His condition had gotten worse since the last rating examination.  Page 5.  He had difficulty stooping and kneeling, and had more knee pain when going down stairs.  He now had a desk job.  Page 6.  His knee caused difficulty at work because he sometimes had to arise from his desk.  Page 7.  He had had physical therapy for that knee for about one month in 2000.  Page 9.  

Also at his April 2004 hearing the Veteran stated that debris entered his eyes in service from the fallout of missile launches he witnessed while working at a missile testing site in about 1986 and 1987.  Page 16.  He had not had a physician tell him that his scarring of the corneas was related to military service.  Sometimes, when looking at lights, he saw floaters.  Page 17.  He had not had any risk factors in his postservice employment.  Page 18.  He felt that his current scarring of the corneas was due to debris falling into his eyes from inservice missile launches.  Page 21.  

On VA orthopedic examination in April 2005 the examiner reviewed the Veteran's claim file.  The Veteran related having progressive right knee pain and instability.  The pain was 7 to 8 on a scale of 10 on a daily basis but about twice weekly it increased to 10 out of 10, after standing or sitting for more than 30 minutes, walking more than 200 feet, or climbing more than a flight of stairs.  He had occasional swelling that occurred about twice monthly, particularly when he stepped the wrong way.  Twisting his trunk would often precipitate a sharp right knee pain.  He reported that he was unable to move at all during flare-ups and the pain would last about 2 to 3 days, improving with heat pads and Motrin.  He did try to walk a few steps during flare-ups but with great difficulty.  He constantly used a right knee brace due to giving way and used a cane, on the right, to brace his right leg.  He had not had any dislocations or subluxations in the past 12 months.  Since 1994 he had not been employed on a long-term basis because of substance dependence, and was currently unemployed.  He reported that his right knee disability also contributed to his being unemployed.  Time lost from work, when he was working, he estimated to be 20 days in the past 12 months.  A review of the claim file revealed that in July 2000 he had requested physical therapy for his back and right knee pain, and was given Ibuprofen and braces for his back and knee.  He reported having lost his last job as a fork lift operator due to knee and back pain.  

On physical examination the Veteran's gait was antalgic, favoring the right lower extremity.  He was not using any assistive aids.  There was no effusion or any varus or valgus deformity of the right knee.  He had crepitus and pain on motion.  There was no muscle atrophy of the thighs. The thighs, knees, and calves were of equal circumference.  Motion was from 0 degrees to 40 degrees without pain, and from 45 degrees to 90 degrees with pain on passive motion. After repeated flexion and extension, range of motion decreased to 30 degrees without pain and from 30 degrees to 80 degrees with pain on passive motion.  There was no incoordination on exercise.  Aside from increasing pain he also complained of fatigue and weakness.  However, motor strength of both lower extremities was preserved, even on active resistance.  There was no evidence of ligament instability with negative Lachman's, anterior Drawers, and McMurray's signs.  

Right knee X-rays revealed persistent calcification in the medial aspect of the right knee, which was previously described as chronic calcific tendinitis.  There were mild degenerative changes of the patellofemoral joint with no fracture or joint effusion.  The pertinent diagnosis was degenerative arthritis of the right knee, status post knee surgery with limitation of motion.  

On VA examination in April 2005 of the Veteran's eyes, the Veteran reportedly claimed corneal scars sustained during service were obscuring his vision.  He currently complained that his vision had been blurry for many years, and he saw floaters in both eyes for many years but no flashes of light.  He had diplopia on awaking every morning with spontaneous resolution.  He did not complain of visual field defects.  On examination there was no evidence of corneal scars.  He was able to see 20/20 in both eyes.  The corneas were clear and there was no evidence of visual disability.  The report of the April 2005 examination reflects that a VA ophthalmologist reviewed the Veteran's chart and agreed with the examiner.  

Records from the SSA contain additional VAOPT records, including a July 1999 VAOPT which reflects that the Veteran had sustained a gunshot wound of the right calf four months earlier.  Also, he had been in a vehicular accident in 1997 in which he injured his right hip and his low back.  

Records of the Veteran's service in the Air National Guard of West Virginia show that in August 2006 his uncorrected near and distant visual acuity was 20/20 in each eye.  A slit lamp examination revealed mild corneal arcus.  

On VA spinal examination in September 2006 motor strength was normal in both lower extremities and there was no muscle atrophy, although the right thigh was 0.5 cms. smaller in circumference than the left thigh.  

On VA examination of the Veteran's right knee in February 2009 it was noted that he was currently employed at a VA Medical Center.  He complained of continued, and progressively worsening, right knee pain, as well as constant right knee swelling.  He had used a cane for the past 10 years.  He used a brace and reported that his right knee was weak, causing him to experience buckling and giving way.  He stated that he could only walk a block and one-half before he had to stop and rest. 

On physical examination the Veteran entered the examining room using a cane and he had a distinct limp, favoring the right leg.  There was no swelling or deformity of the right knee but he had tenderness both laterally and medially along the joint line.  Range of motion, using a goniometer, repeated three times revealed extension was to 0 degrees and flexion was to 72 degrees.  There was no evidence of instability of the right knee.  The diagnosis was right knee derangement, status post meniscus repair.  It was reported that he had limitation in prolonged standing, running, jogging, and climbing stairs due to right knee discomfort.  However, there was no evidence of additional limitation due either to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups.  He used a cane for ambulation.  There was an impact on his activities of daily living and his personal grooming but not on his hygiene or transportation.  Right knee X-rays revealed soft tissue calcification adjacent to the medial femoral condyle consistent with chronic trauma but there was no evidence of acute fracture, destructive process or arthritic changes.  

VAOPT records of 2008 and 2009 show that in February 2009 the Veteran was seen for right knee pain after twisting that knee while going down some stairs.  

At his March 2010 hearing the Veteran testified that he saw little spots of glare or little sprinkled spot floating around when witnessing the firing and back flash of missiles without the use of eye protection.  At the beginning they seemed to go away.  Page 3.  This had been in 1986 but they never completely went away.  He indicated that his visual acuity was not a problem and the real problem was these spots, which he continued to have.  Page 4.  He had not sought inservice treatment because others also saw the spots and they all thought that they would eventually go away.  Page 5.  He had not sought or received a diagnosis within one year of his service discharge.  Page 6.  He did not have impairment of his visual acuity but was distracted by the spots.  Page 15.  

The Veteran also testified that he had grinding and locking of his right knee.  His knee would throb and he had to change to a desk job.  He had giving way of his right knee as well as swelling and pain every morning.  Page 10.  He had both locking and giving way of the right knee.  Page 11.  VA had issued him a knee brace and he also had a walker.  Page 12.  He had had to stop working as a chef because that job required prolonged standing.  Page 13.  He now had more limited right knee motion.  Page 14.  

On VA examination of the Veteran's eyes in May 2010 the examiner reported that he had reviewed the Veteran's history.  The Veteran related that in1986 and 1987 debris from missiles was constantly getting into his eyes and bright lights made it difficult to see until his eyes adjusted back to normal.  He reported using little eye protection at that time and, rather, used eye wash to flush out debris from "smoke, etc."  He reported that since then his eyes were frequently irritated, with a gritty feeling, with frequent tearing and occasional itching of both eyes.  He had used Visine which on occasions had helped.  He also reported "wormlike" spots in the vision of both eyes since then which sometimes interfered with reading.  The spots moved in conjunction with movements of the eyes.  He sometimes saw flashes of light in the temporal field of the right eye but he was non-specific in describing the flashes and the examiner indicated that this "may be just sensitivity to light?"  The Veteran also reported having fallen and hit his head during service in 1986 or 1987 when he fell off of a truck and hit the whole right side of his body, including his head.  At that time, people had told him that he might possibly have lost consciousness for a short time.  He reported having had photophobia since that time in the sunlight, and inside possibly associated with and before migraine headaches.  The Veteran further reported having blurred near vision with difficulty focusing and when asked he reported having double vision but on further probing by the examiner the Veteran did not actually have double vision but most likely blurred vision.  He did not habitually use prescription lenses.  

On examination the Veteran's distant vision was 20/25 in the right eye and 20/20 in the left eye.  On examination of his corneas, he had mild inferior staining of each cornea.  He had vitreous syneresis in each eye.  The assessment was that the Veteran's photophobia was most likely a result of traumatic brain injury (TBI) during service.  His floaters from vitreous syneresis were also possibly a result of head trauma in the past.  His eye irritation from mild dryness was possibly a result of debris from standing behind Hawk missiles during service.  His blurred reading and focusing problems were most likely age-related presbyopia.  

The formal diagnoses were (1) photophobia more likely than not secondary to TBI during service, (2) floaters secondary to vitreous degeneration not likely (less than 50 percent probability) due to military service, (3) blurred vision while reading secondary to presbyopia, not service-connected, and (4) ocular discomfort secondary to mild dry eye not likely, less than 50 percent probability, due to his military service.  

On VA orthopedic examination in May 2010 it was noted that the Veteran had formerly worked in housekeeping but had had to be moved to police dispatcher at a VA facility because of his physical conditions.  During service, in 1987 he had fallen on his right side, injuring his back, shoulder, and right knee.  He now had low back pain which radiated down his right leg and had tingling and numbness of the right leg.  Since his 1987 injury he had had daily right knee pain.  He wore a right knee brace daily which helped his pain.  He took Ibuprofen and now took a new pain medication but did not know that name of the new medication, although it had a mild effect in alleviating his pain.  He also got steroid injections into the right knee which had moderately helped his pain.  He reported having daily right knee instability.  The knee would just give out randomly when walking or climbing stairs.  He related that he rarely experienced flare-ups when he was required to do movements that were not normal or when walking for prolonged periods of time, or jumping.  One of these flare-ups had occurred when he was chased by a dog and he had to jump, causing him to have knee swelling for 3 to 5 days, for which he applied ice.  

The examiner noted that a March 2010 right knee MRI revealed a menisceal tear.  This moderately affected the Veteran's employment, as well as his activities of daily living.  No further tests were necessary.  

On examination, using a goniometry, action range of motion measured three times was flexion to 80 degrees with pain from 60 degrees to 80 degrees.  Extension was to negative 10 degrees with pain at negative 10 degrees.  Drawer's and McMurray's tests were negative.  There was mild tendenes to palpation over the medial aspect of the joint but no erythema or edema.  The diagnosis was a right menisceal tear with residuals.  

Bilateral Eye Disability, Including Corneal Scars and Seeing Spots

The August 2004 Board decision denied service connection for refractive errors of the eyes, finding that the applicable regulation specifically states that refractive errors of the eye, as such, are not considered a disease or injury for VA compensation purposes.  See Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).  Accordingly, this decision will address disability of the eyes other than refractive errors.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic injury residuals are established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  


Analysis

Floaters are spots before the eyes and are deposits in the vitreous of the eye, usually moving about and probably representing fine aggregates of vitreous protein occurring as a benign degenerative change.  Also, they are called vitreous floaters and muscae volitantes.  Dorland's Illustrated Medical Dictionary, 640, (27th ed. 1988).  "A vitreous floater is a bit of optical debris as a dead cell or cell fragment in the vitreous humor or lens that may be perceived as a spot before the eye.  Nix v. Brown, 4 Vet. App. 462, 464 (1993).  

Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  "Presbyopia is 'hyperopia and impairment of vision due to ... old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 1994)."  Terry v. Principi, 18 Vet. App. 147 (Table); No. 99-2197, (nonprecedential Order of July 2, 2002). 

Syneresis is a drawing together of the particles of the dispersed phase of a gel, with separation of some of the disperse medium and shrinkage of the gel, such as occurs in the clotting of blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1647 (27th ed.).  

In some circumstances lay evidence may establish a diagnosis or continuity of symptomatology, which are elements of a service-connection claim (with continuity of symptoms being nexus evidence).  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009).  Thus, the Board must assess the competency and credibility of lay evidence regarding inservice symptoms for the purpose of establishing a diagnosis of ocular disability and postservice continuity of symptoms.  

Competent lay evidence can be sufficient to establish an element required for service connection but the credibility and weigh of competent lay evidence are separate determinations.  In these considerations, the absence of supporting contemporary medical evidence may be considered, although it may not be the sole basis for finding lay evidence not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, first the competency and secondly the credibility of lay evidence.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, it must be determined whether the disability is simple and capable of lay observation.  If so, it can be established by lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (competent lay evidence does not require specialized education, training, or experience and must be from one with knowledge of facts or circumstances that can be observed, sensed, and described by a lay person); see also 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing competent lay evidence from credibility which is a "determination going to the probative value of the evidence").  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2).  

If the lay evidence is competent, the second step is to assess its credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (concurring opinion of Judge Lance) (silence in STRs as to alleged facts may be negative evidence if the relevant STRs are complete and it would normally be expected that the matter alleged would have been noted.)  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, and the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof), and current factual medical evidence.  In this regard, lay evidence of an inservice event does not require rebuttal by documentary evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

In this case, the lay evidence is not submitted for the purpose of reporting a contemporaneous inservice medical diagnosis or to describe symptoms at the time which supports a later diagnosis by a medical professional, i.e., the second and third circumstances in Jandreau, Id.  Rather, it is submitted for the purpose of identifying the medical condition during (as well as after) the Veteran's military service (the first circumstance in Jandreau).  

Here, the issue does not involve simple diagnoses detectable by lay observation.  See Jandreau, Id.  The current diagnoses may not be diagnosed via simple lay observation alone.  Thus, the Veteran is not competent to provide a complex medical opinion regarding the etiology of the claimed ocular disability to include whether the claimed inservice eye injuries caused any current ocular disability.  See Barr.  

While the Veteran did sustain injuries during military service his lay assertions are not competent or sufficient to establish that such injuries caused or resulted in any current floaters, blurred vision, or corneal scarring.  To determine that such a nexus exists requires medical knowledge, training, and expertise which the Veteran simply does not have.  In this regard, it must be noted that his vision at discharge from active service was 20/20.  Moreover, even assuming that he implicitly asserts that upon his own visual examination of his eyes he found corneal scarring, this is simply not corroborated by the objective clinical evidence.  Rather, he has undergone examination of his eyes on multiple occasions since his discharge from active service and only on one such examination, in 2000, was there any corneal scarring.  This was more than a decade after military service.  Equally, important, subsequent VA examinations have no found any scarring of either cornea.  Thus, any corneal scarring found in 2000 was no more than acute and transitory, resolving without residual disability.  This is consistent with the Veteran's 2004 testimony that no physician had ever stated that any corneal scarring was related to the Veteran's military service.  Moreover, even in 2000, the only diagnosis was a refractive error, which is not a disability for which service connection may be granted and service connection for which was denied by the Board in 2004.  Even assuming that the corneal scarring found in 2000 was present prior thereto, there is no competent evidence that is existed as far back as the Veteran's military service nor is there any competent evidence linking the acute and transitory, resolving without residual disability.  

The recent VA eye examination noted that the Veteran's current complaint of blurred vision is due to presbyopia.  Presbyopia is a refractive error of the eyes and service connection for a refractive error of the eyes was denied in the August 2004 Board decision.  

Furthermore, the recent VA eye examination in 2010 noted the possibility that the Veteran's photophobia, floaters, and itching or discomfort might be related to his military service but ultimately found, as reflected in the formal diagnoses, that the floaters and ocular discomfort from dry eyes were less likely than not related to his military service.  There is no contrary, competent, medical opinion.  

As to photophobia, which was found on the recent VA eye examination to be more likely than not due to TBI during service, this diagnosis is predicated upon a history related by the Veteran of a significant head injury during his military service.  However, the STRs are negative for a head injury of any significance.  In fact, he had not related having such a head injury in the many years between his discharge from active service in 1987 and the time of that VA eye examination in 2010, more than 20 years later.  The histories which he had related concerning his blurred vision, floaters, and photophobia have been vague in nature and there is no corroborating evidence that any of his current complaints are related to his military service outside of his self-serving history which he has only related in recent years.  

Accordingly, although he is competent to attest to having had injuries of his eyes during service, the Board finds that he had no TBI, and his statements and testimony attempting to link his current ocular complaints to military service are not credible.  Thus, service connection for bilateral eye disability, to include corneal scars, seeing spots (floaters), and photophobia is denied.  

Right Knee Injury With DJD

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis is rated under DC 5003 (tenosynovitis under DC 5024 is rated as degenerative arthritis), and provides three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  

There have been recent developments in case law as to rating musculoskeletal and orthopedic disabilities when there is pain, limited motion, and functional loss, and addressing the impact of 38 C.F.R. §§ 4.40 (Functional Loss), 4.45 (The Joints), and 4.59 Painful Motion).  See generally Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, Id. (emphasis added); see 38 C.F.R. § 4.40.   

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg), a 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  Under 38 C.F.R. § 4.71a, DC 5261 (limitation of extension of the leg), a 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with moderate knee disability warrants a 20 percent rating; and with marked knee disability a 30 percent rating is warranted.  The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Analysis

The current 20 percent rating encompasses the Veteran's subtotal meniscectomy of the right knee, which is the maximum rating assignable under DC 5258.  Higher ratings are potentially assignable for limitation of motion but he has no limitation of extension and his range of motion of flexion also does not approach the limitation of flexion to 15 degrees required for a higher rating of 30 percent.  Rather, even on repeated testing his motion in flexion most recently is to 80 degrees with pain and even without pain it is to 60 degrees, which is four times greater than the limitation of 15 degrees required for a 30 percent rating.  Moreover, the current rating encompasses the Veteran's complaint of painful motion, which the Board accepts as being present in light of the recent MRI showing that the Veteran now has a menisceal tear, but it must be observed that repeated testing has not corroborated his complaint of weakness, since muscle strength is not shown to have been diminished on any of the VA rating examinations, except the VA examination in 2000.  Since the VA examinations since 2000 have consistently shown no weakness, the Board concludes that this finding in 2000 was an anomaly and the Board gives greater weight to the more consistent findings thereafter of there not being any weakness.  

Likewise, the Board acknowledges the Veteran's use of a brace, and a cane as an ambulatory aid, because of his complaint of instability of the right knee.  However, despite repeated examinations during the course of this appeal, no rating examination has confirmed the presence of weakness or other pathology of any ligaments of his right knee.  Although the Veteran's complaints have included stiffness as well as instability of the right knee, on examination there was no locking or instability.  

The Board has considered the statements and testimony of the Veteran as to dysfunction due to his numerous knee complaints, as well as his occupational impairment, i.e., having had to change occupations.  However, the subjective complaints are not in keeping with the physical findings on the official examinations in this case which found that he had pain on repetitive motion but, on the other hand, he had no additional limitation of motion due to fatigue, weakness, lack of endurance or incoordination.   

Upon review of the medical evidence of record, the Board finds that the Veteran's right knee disability does not warrant a rating higher than 20 percent.  The VA rating examinations demonstrate that the Veteran was able to fully extend the knee (i.e., 0 degrees) and has a substantial amount of motion in flexion, i.e., to at least 30 degrees without pain.  There is no showing that flexion is limited to 15 degrees or less, the requirement for at least a 30 percent rating under DC 5260.  Likewise, the examination does do not show extension limited to 20 degrees or less, the requirement for at least a 30 percent rating under DC 5261, or in fact, any limitation of extension for the purpose of assigning a separate compensable rating for limited extension of the knee.  Again, the Board notes that the Veteran's complaint of pain in the knee, including painful motion and additionally limited motion after repetition, is encompassed in the current 20 percent rating which is assigned.  

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation - based on the extent of his pain or painful motion, or both.  Here, however, the VA rating examinations have not found that there was further loss of motion with repetitive motion to such an extent as would warrant a rating in excess of 20 percent.  

VA's General Counsel has held that, under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Nevertheless, since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case.  This is true despite the Veteran's erroneous testimony that a ligament had been removed during his active service, inasmuch as even though the STRs show that he had ligamentous surgery all VA rating examinations since service have failed to find any clinical signs of ligamentous pathology.  

In addition, the Board notes that the documented range of motion findings do not warrant the assignment of separate ratings for limitation of flexion and extension of the knee, because the Veteran does not have a compensable degree of limited motion in extension and, thus, doing so would not avail the Veteran of a combined rating in excess of 20 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04.  And, lastly, his two postoperative scars are asymptomatic.  

For all of the foregoing reasons, the Board finds that during this appeal the service-connected right knee evidence has not been more than 20 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart,(cited above); and that a disability rating in excess of 20 percent for must be denied.  

For these reasons, the claim for a rating in excess of 20 percent for the right knee disability must be denied.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  The symptoms shown are not exceptional or unusual for a musculoskeletal disability.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

The service-connected disability is orthopedic in nature but some of his complaints of pain in the right lower extremity may be due to radicular symptoms from his service-connected low back disability.  In any event, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, contemplates the production of pain.  See Deluca, Id.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected right knee disorder, principally pain, limitation of motion, and alleged but uncorroborated instability are specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board finds during this appeal the service-connected right knee disability has not been more than 20 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant appeal period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Board must find whether the preponderance of the evidence is against the claims.  If so, they are denied, but if the preponderance supports the claims or the evidence is in equal balance, the claims are allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral eye disability, to include corneal scars, seeing spots (floaters), and photophobia is denied. 

A disability rating for residuals of a right knee injury with DJD in excess of 20 percent is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


